Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the After Final Consideration Program 2.0 request and amendment filed on 1/13/22.  As directed by the amendment, claim 16 is amended, claims 1-15 have been canceled, and no claims have been added.  Claim 27 has additionally been amended via an Examiner’s Amendment. Thus, claims 16-35 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
EXAMINER’S AMENDMENT
2.	In an interview on 2/9/22, Attorney Christopher Hoff agreed to the following amendment to claim 27:
The phrase “configured to receive user input selection the profile via the user interface” (claim 27, ln. 3) has been amended to --configured to receive user selection of the profile via the user interface--.
REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose a system configured to provide respiratory therapy, the system comprising a housing; a blower positioned within the housing; a tub; a heater element configured to heat a volume of water contained in the tub; and “a controller contained within the housing that is communicatively coupled to the blower and the heater element, wherein 
	The closest prior art of record is Kenyon et al (6,397,841) and Zwaan (5,062,145).
	While Kenyon discloses a system configured to provide respiratory therapy comprising a housing; a blower positioned within the housing; a tub adapted to hold a volume of water and including (i) a tub inlet and (ii) a tub outlet; a first outlet that is fluidly coupled to the blower, the first outlet being formed in and extending outwardly from a sidewall of the housing, wherein the first outlet is configured to be removably connected to the tub inlet; an inlet formed in and extending from the sidewall of the housing, wherein the inlet is configured to be removably connected with the tub outlet to receive the supply of pressurized breathable gas with added humidification from the tub; a second outlet that is in fluid communication with the inlet via an internal conduit within the housing; and a heater element configured to heat the volume of water contained in the tub, Kenyon does not disclose a controller that is contained within the housing that is communicatively coupled to both the blower and the heater element as well as configured to (i) activate the blower and the heating element while providing respiratory 
	While Zwaan discloses a respiratory therapy humidification device that teaches deactivating a heater element when no breathing is detecting (i.e. respiratory therapy is stopped) (see col. 5, ln. 11-24), Zwaan does not disclose a controller that is contained in a housing and communicatively coupled to both a blower and a heater element.  While a controller that is configured to control both a blower and a heater element is known in the art of respiratory and humidification therapy devices, it is the combination of claiming a tub that is removable from a housing and comprising a heater element within the tub in combination with a controller being located in the housing and communicating with both the blower located in the housing and the heater element located in the tub that is not found in the prior art of record.  Therefore, the claims are in condition for allowance.
Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785